611 P.2d 208 (1980)
Frank GROOMES and Whittlesea Blue Cab Company, a Nevada Corporation, Appellants,
v.
Louis FOX, Respondent.
No. 11587.
Supreme Court of Nevada.
May 22, 1980.
Rose, Edwards, Hunt & Pearson, Ltd., Las Vegas, for appellants.
Lehman & Nelson, Las Vegas, for respondent.

OPINION
PER CURIAM:
In this action to recover damages for injuries sustained in an automobile collision, the jury found for the defendants, Groomes and Whittlesea Blue Cab. The court granted a new trial since, in its view, there had occurred a manifest disregard by the jury of the instructions of the court. NRCP 59(a)(5).
The plaintiff below, Louis Fox, was a passenger for hire in the Whittlesea cab driven by Groomes. Before picking up Fox, Groomes noticed that his brakes were "mushy," radioed that information to the dispatcher and was told to bring the cab in after his next fare. Mr. Fox and wife were the next passengers. While proceeding south on Las Vegas Boulevard towards the Sands Hotel, Groomes entered the left turn lane to enter the Sands when the car in front of him stopped suddenly. Groomes applied his brakes but could not stop.
Had the jury paid due regard to the instructions of the court, particularly the instruction concerning the duty of care owed by a common carrier to its passengers, it was not possible, in the view of the trial court, to return a defense verdict. Here, as in Price v. Sinnott, 85 Nev. 600, 460 P.2d *209 837 (1969), we believe it was well within the province of the trial court to so conclude.
Affirmed.